Citation Nr: 1451195	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral shoulder condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to an effective date earlier than September 27, 2011, for the award of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a bilateral shoulder condition and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's claims for entitlement to service connection for bilateral shoulder condition and entitlement to service connection for a right knee condition were received on March 20, 2007. 

2. The Veteran's claim for entitlement to service connection for fibromyalgia was received September 27, 2011.

3. Symptoms of fibromyalgia started in service.  

4. In June 2012 entitlement to service connection for fibromyalgia was granted.

5. Symptoms of the Veteran's service-connected fibromyalgia include bilateral shoulder pain and right knee pain for which the Veteran filed claims for in March 2007.





CONCLUSION OF LAW

The criteria for an earlier effective date of March 20, 2007, for the award of service connection for fibromyalgia are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran is seeking an effective date prior to September 27, 2011 for the award of service connection for fibromyalgia.  He contents the effective date should be March 20, 2007, the date his claims for entitlement to service connection for a bilateral shoulder condition and entitlement to service connection for a right knee condition were received.  

Applicable regulations provide that the effective date for a grant of compensation benefits will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  No special case, as with claims received within one year of separation from service, applies.  38 C.F.R. § 3.400.

The Board received the Veteran's claims for entitlement to service connection for a bilateral shoulder condition and entitlement to service connection for a right knee condition on March 20, 2007.  The Veteran's primary complaint was of persistent pain in both shoulders and his right knee.  In October 2007, the Veteran was provided a VA examination.  In the examination report the VA examiner indicated no abnormal finding bilaterally for the shoulders and opined that a pes anserine bursitis of the right knee was not related to service or any incident therein.  In November 2007, the Veteran's claims of entitlement to service connection for bilateral shoulder condition and entitlement to service connection for a right knee condition were denied.  

On the Veteran's May 2009 VA Form 9, the Veteran specifically noted that he thought his bilateral shoulder condition and right knee condition were caused by the anthrax vaccinations he received in-service.  In August 2009, an Adverse Events Case Review was performed by the Walter Reed Vaccine Healthcare Centers in regards to the Veteran.  The Review was conducted to determine if there was a relationship between symptoms experienced by the Veteran, such as shoulder and knee pain, and vaccinations he received in service.  The Review concluded that: 

[i]t is impossible to definitively state that the anthrax vaccine was the impetus for developing his arthralgias since no diagnostic test exists.  However, symptoms began shortly after the 3rd dose in this previously healthy service member.  Regardless of the cause, his symptoms began while deployed to Iraq and were reported to the VA within 4 months of his return.  Therefore this condition is considered to have been acquired within the Line of Duty.

In August 2011 the Veteran was again provided a VA examination.  Following an examination of the Veteran and a review of both the claims file and medical record, including the Adverse Events Case Review, the VA examiner concluded that the Veteran's bilateral shoulder pain and right knee pain were not caused by or the result of in-service anthrax vaccinations.  On September 27, 2011, while his appeal on the bilateral shoulder and right knee condition was pending, the Veteran filed a supplemental claim for fibromyalgia.  In June 2012, entitlement to service connection for fibromyalgia was granted.  A rational for the grant is not provided but the Veteran's disability rating was assigned based on widespread musculoskeletal pain and tender points.  An April 2012 VA examination for fibromyalgia noted tender points in both the bilateral shoulder and knee area.  

It is the Veteran's assertion that the pain he felt that lead him to claim entitlement to service connection for a bilateral shoulder condition and a right knee condition is what was eventually diagnosed as fibromyalgia.  As such, the date of claim should be the date of claim for his shoulder condition and right knee condition, thereby making the effective date March 20, 2007.  The August 2009 Adverse Events Case Review and the April 2012 VA examination support the contention that the Veteran's fibromyalgia symptoms include the bilateral shoulder and right knee pain that the Veteran filed a claim for in March 2007.  The August 2011 VA examiners opinion that the shoulder and knee pain are unrelated to the anthrax vaccination does not.  The evidence is at least in equipoise on the issue.  Accordingly, the Veteran will be afforded the benefit of the doubt that his service-connected fibromyalgia includes symptoms of bilateral shoulder and right knee pain for which he filed service connection claims for in March 2007.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, the Board finds the appropriate effective date is March 20, 2007.

In making this determination the Board notes even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.")  The scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Id.

It is the Board's determination that when the Veteran was claiming entitlement to service connection for a bilateral shoulder condition and a right knee condition he was claiming, at least in part, what would eventually be diagnosed as fibromyalgia.  Consequently, the date of claim for fibromyalgia should be March 20, 2007.  As stated above, 38 C.F.R. § 3.400 provides that the effective date for a grant of benefits based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, entitlement arose in-service as the Adverse Events Case Review indicates that is when the Veteran's symptoms started.  As the date of receipt of the original claim, March 20, 2007, is later than the date entitlement arose, the date of receipt controls in assignment of the effective date of the grant of service connection.  

Accordingly, the grant of service connection for fibromyalgia arises out of the original claims filed by the Veteran in March 2007.  The effective date assigned must reflect receipt of those claims, and an earlier effective date of March 20, 2007, is warranted.   


ORDER

An earlier effective date of March 20, 2007, for the grant of service connection for fibromyalgia, is granted.


REMAND

The Veteran claims entitlement to service connection for a bilateral shoulder condition and entitlement to service connection for a right knee disability.  The Board has determined when the Veteran filed these claims he was, at least in part, claiming what would eventually be diagnosed as fibromyalgia.  However, the grant of service connection for fibromyalgia does not preclude the Veteran from establishing entitlement to service connection for other shoulder and right knee conditions.  His most recent VA examination for these conditions occurred in August 2011.  The examination report indicates that the Veteran's bilateral shoulder pain and right knee pain were not caused by or related to in-service anthrax vaccinations.  Part of the examiners rational was that the Veteran has physical conditions that explain his symptoms such as mild chondromalacic changes at the medial facet of the femoropatellar joint of the right knee, mild degenerative and enthesopathic changes of the right knee, bilateral shoulder bursitis, and bilateral rotator cuff tendinitis.  

Previous VA examinations of the Veteran found clinical pes anserine bursitis of the right knee and no shoulder abnormalities.  Accordingly, the physical condition listed by the August 2011 VA examiner presumably developed between the examinations.  The August 2011 VA examiner notes these conditions explain the Veteran's bilateral shoulder and right knee pain but does not provide an etiological opinion in regards to the conditions.  Furthermore, as these conditions developed after previous examinations any etiological opinion provided in the previous examinations would be inadequate because these conditions were not taken into consideration.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether a bilateral shoulder condition or a right knee condition, beside fibromyalgia, is related to active duty service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed shoulder conditions and any currently diagnosed right knee conditions, besides fibromyalgia.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.
The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed shoulder condition is etiologically related to the Veteran's active military service, excluding fibromyalgia?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed right knee condition is etiologically related to the Veteran's active military service, excluding fibromyalgia?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


